DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/17/2021 has been entered. Claims 1-10, 15-21, 23-27, and 33-38 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 11/24/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
21.	(Canceled)
33.	(Canceled)
Authorization for this examiner’s amendment was given in an interview with Margaret Fischofer on 3/10/2021.
Allowable Subject Matter
Claims 1-10, 15-20, 23-27, and 34-38 allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitation an apparatus as claimed in claim 1 comprising an actuator hub 
In regard to claim 23, the prior art of record does not teach or otherwise render obvious in combination with all claim limitation an apparatus as claimed in claim 23 comprising a portion of the pushrod movably disposed within the hub volume contacts the contact-reducing surface profile of the surface of the housing defining the hub volume when the pushrod is moved from the first position to the second position, the proximal end portion of the pushrod being disposed within the hub volume and having a prefabricated bend of less than 180 degrees, the prefabricated bend reduces contact of the portion of the pushrod with the contact reducing surface profile of the surface of the housing defining the hub volume.
In regard to claim 24, the prior art of record does not teach or otherwise render obvious in combination with all claim limitation an apparatus as claimed in claim 24 comprising a portion of the pushrod coupled to and wrapped around the actuator hub when the pushrod is in its first position, the portion of the pushrod being unwrapped from around the actuator hub in response to rotation of the actuator hub to move the distal end portion from the first position to the second position, the proximal end portion of the pushrod having a prefabricated angle of less than 180 degrees, the prefabricated angle of the pushrod being disposed between the portion of the pushrod wrapped around the actuator hub when the pushrod is in its first position and an end of the pushrod inserted into the actuator hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783